CAPOTOSTO, J.
The jury returned a verdict lor the defendant in an action for negligence. The plaintiff moves for a new trial.
The plaintiff claims that the defendant, while parking his car on Westminster Street in front of the Journal Building, negligently struck him as he was standing near the curb on the sidewalk; that he was hit by the bumper of the automobile on the outer side of the leg at the knee; that he was thrown to the ground and seriously injured.
The defendant gives an entirely different version of the occurrence. His claim is that as he straightened his car at the curb, the rear fender merely brushed the plaintiff’s leg; that the plaintiff did not fall, and that at the time the plaintiff claimed that he was not injured.
The plaintiff did not impress the Court. His story was improbable and his unfortunate physical condition was not the result of the accident. The jury used good judgment.
Motion for new trial denied.